{¶ 20} While I concur in the majority's ultimate determination, I would reverse on other grounds.
 {¶ 21} I do not feel that this Court needs to reach the issue of whether appellant has a constitutional privilege to shut his door on the officer, as I believe no probable cause existed to believe that appellant had obstructed official business. First, appellant did not unequivocally deny the officer entry into his home. He invited the officer to another door, which the officer rightfully declined. Once appellant shut the door, he continued to cooperate with the officer, speaking through the door. Accordingly, I do not believe that probable cause existed to determine that appellant had hampered or impeded the officer's official duties. R.C. 2921.31(A). Despite the door being closed, the officer carried on a dialogue with appellant and successfully completed his duties, issuing a noise citation. As a result, I would reverse appellant's conviction for obstruction of official business for lack of probable cause in executing the arrest.